DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the holder is placed in the extending area of the elongated housing” is suggested to read as “the holder is placed in the extension area of the elongated housing”.  Appropriate correction is required.
Claims 4-5 are objected to because of the following informalities:  “one of the lateral cover” is suggested to read as “one of the lateral covers”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pratt et al. (U.S. Patent 9,288,877 B2).
With regards to Claim 1, Pratt discloses a lighting apparatus [Figures 1-14], including:
A driver (30) for converging an external power source to a driving current;
An elongated housing (21) with a lighting area (22), an extension area [e.g., where (18, 44) or (28) are disposed], and a light opening (20);
An extending connector [e.g., (18) or (40)] with a holder [(44) or (40)] and an electrode [Figures 10, 13: electrode connect (42) and/or Figure 8B: electrode on/connecting (52); or Figures 5-6: connection between (32) and (40)] connecting to the driver, wherein the holder is placed in the extending (extension) area of the elongated housing [note Figures 6-7];
A light source (24) attached to the lighting area for generating a first light escaping from the light opening; and
An extension module [(42) or (30)] attached to the holder of the extending connector to electrically connect to the driver via the electrode.
With regards to Claim 2, Pratt discloses the extension module [(42) or (30)] is detachable to be replaced with another extension module.
With regards to Claim 3, Pratt discloses the holder having a sliding track (44) for inserting the extension module from the light opening [e.g., via (64, 72)].
With regards to Claim 4, Pratt discloses the elongated housing has two lateral covers [e.g., (14)] disposed on opposite sides of the elongated housing, a power wire is connected to one of the lateral cover(s) for transmitting the external power to the driver (30) [note Figures 10, 13]
With regards to Claim 5, Pratt discloses the elongated housing (21) having two lateral covers (14, 28) disposed on opposite sides of the elongated housing, a light device connector is disposed on one of the lateral covers to connect to another lighting apparatus [e.g., (32)] for routing electricity to the another lighting apparatus [Column 14, Line 66 – Column 15, Line 58].
With regards to Claim 8, Pratt discloses the lighting apparatus is connected to another lighting apparatus (10) [note Figure 10], the light source of the lighting apparatus has a first type of light modules and a second type of light modules [e.g., (S1, S2, S3)], said another lighting apparatus (10) has the first type of light modules and the second type of light modules [e.g., (S1, S2, S3)], the first type of light modules and the second type of the light modules of the lighting apparatus and said another lighting apparatus are alternatively turned on periodically to keep a portion of the first type of light modules and the second type of light modules of the lighting apparatus and said another lighting apparatus to rest to control an operation temperature of the lighting apparatus [Column 14, Lines 32-47 and Colum 14, Line 57 – Column 15, Line 58].
With regards to Claim 9, Pratt discloses the light source (24) a first light part [arbitrary] and a second light part [arbitrary], the first light part and the second light part are disposed on two opposite sides of the extension module [Figures 9A-C].
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dings (U.S. Patent 9,228,708 B2).
With regards to Claim 1, Dings discloses a lighting apparatus, including:
A driver [(26) and “electronic controller”: Column 3, Line 34 – Column 4, Line 9] for converging an external power source to a driving current;
An elongated housing (12, 14) with a lighting area [e.g., (22)], an extension area [e.g., ends of (12, 14) that attach to (32), (132), and/or (232)], and a light opening [e.g., (20)];
An extending connector [e.g., (28), (128), and/or (228)] with a holder [e.g., (32/132/232), (34/134/234)] and an electrode [e.g., wiring and circuitry for connecting to the various interface module components: Column 4, Line 22 – Column 5, Line 29] connecting to the driver, wherein the holder is placed in the extending area of the elongated housing [note Figures 2-3];
A light source (24) attached to the lighting area for generating a first light escaping from the light opening; and
An extension module [e.g., (50), (52), (54), (138), and/or “smoke sensor”] attached to the holder of the extending connector to electrically connect to the driver via the electrode.
With regards to Claim 2, Dings discloses the extension module [e.g., (52) or (54): “other electronic and electronic components of the system 10”: Column 5, Lines 21-29] being detachable to be replaced with another extension module [“other electronic and electronic components of the system 10”: Column 5, Lines 21-29].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (U.S. Patent 9,288,877 B2).
With regard to Claims 6-7 and 19, Pratt discloses the claimed invention as cited above.  In addition, Pratt teaches the lighting apparatus being connected to a series of other lighting apparatuses [note Figure 10: (10)], as well as various parameters and options (e.g., color temperatures and/or intensities and/or alternating of the lighting/LEDs) [Column 12, Line 39 – Column 15, Line 58], but does not specifically teach a rotation button and a manual switch, wherein the rotation button and the manual switch are electrically connected 13to the driver, the rotation button is used for perform a continuous operation for setting a continuous parameter continuously to operate the driver, the manual switch provides multiple discrete options for a user to select one of the multiple discrete options to operate the drive (re: Claim 6); the lighting apparatus and the series of other lighting apparatuses are configured to receive a wall switch command to adjust a color temperature at the same time (re: Claim 7), or a pulling string is selectively attached to a string connector connected to a string switch of the driver to control the light source by pulling the pulling string (re: Claim 19).
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting apparatus of Pratt to have incorporated a rotation button and a manual switch, a wall switch, and/or a pulling string (string switch), in order to change various operations/settings/options for the illumination (e.g., color temperature, intensities, on/off) of the lighting apparatus(es) based on a desired preference of a user.  Such obvious configurations are well-established and known within the art with respect to switches providing for greater control over illumination.
With regards to Claim 16, Pratt discloses the claimed invention as cited above, but does not specifically teach the light source being detachable from the elongated housing.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have had the light source be detachable/separable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  In this case, allowing for the light source to be detachable would facilitate repairs and/or maintenance.
Claims 10, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dings (U.S. Patent 9,228,708 B2) as applied to Claim 1 above and further in view of Huggins et al. (U.S. Publication 2019/0264702 A1).
With regard to Claims 10, 15, and 17, Dings discloses the claimed invention as cited above, but does not specifically teach the extension module including an air filter by guiding an air through a filter of the extension module (re: Claim 10); the extension module being a speaker for generating a sound (re: Claim 15); or the extension module being a spot light module for emitting a second light, the second light being surrounded by the first light, the second light having a larger intensity than the first light (re: Claim 17).
Huggins teaches a ceiling fan with modular accessories [Figures 1-20], and discloses, “…the first accessory unit or the second accessory unit is selected from the group consisting of: an area light, a spot light, a speaker, a scented air distributor, an air filter, a bug repellant diffuser, a security camera, an image diffuser, an air quality monitor, and a heating unit” [Claim 19].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified lighting apparatus/extension module of Dings with the air filter to guide air through the extension module; the speaker for generating a sound; or the spot light module for emitting a second more intense light surrounded by the first light, as taught in principle by Huggins, since such accessories would be useful and are known to be combined with lighting devices.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dings (U.S. Patent 9,228,708 B2) as applied to Claim 1 above and further in view of DuPuis et al. (U.S. Publication 9,370,600 B1).
With regard to Claims 11-14, Dings discloses the claimed invention as cited above, but does not specifically teach the extension module including an ultra-violet module for sanitizing (re: Claim 11), wherein the extension module has a motion sensor to turn off the ultra-violet light module when a person is detected (re: Claim 12), the extension module receives a timer command to turn on the ultra-violet light module after a predetermined time period (re: Claim 13), or a fan for creating an air flowing by the ultra-violet light module (re: Claim 14).
DuPuis teaches an ultraviolet light assembly for sanitizing [Figures 1-16] that utilizes a motion sensor to turn off the ultra-violet light when a person is detected [Claim 4], a timer command to turn on the ultra-violet light module after a predetermined time period [Column 8, Line 16 – Column 9, Line 28], or a fan for creating an air flowing by the ultra-violet light module [Claim 4].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified lighting apparatus/extension module of Dings with the ultra-violet module for sanitizing, wherein the extension module has a motion sensor to turn off the ultra-violet light module when a person is detected, the extension module receives a timer command to turn on the ultra-violet light module after a predetermined time period, or a fan for creating an air flowing by the ultra-violet light module, as taught in principle by DuPuis, since such sanitization with lighting would provide for a clean and lit environment as needed, especially in light of the recent pandemic.
Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to Claims 18 and 20, the Applicant has sufficiently claimed and defined the lighting apparatus, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claims and therein to:
Claim 18: the driver sends a status signal to an external device when the driver detects insertion of the spot light module to change a control interface for controlling the lighting apparatus via a wireless interface; and
Claim 20: a button is disposed at an end of the pulling string, the button is operated to send an instruction to the driver in addition to the pulling of the pulling string.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: 
U.S. Publication 2020/0340633 A1 to Chen et al. that teaches a pull string switch on a lighting fixture; and
	U.S. Patent 8,939,634 B2 to Leadford et al. that teaches an egress lighting with various modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 7, 2022

/Jason M Han/Primary Examiner, Art Unit 2875